UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-28972 STEINER LEISURE LIMITED (Exact name of registrant as specified in its charter) Commonwealth of The Bahamas (State or other jurisdiction of incorporation or organization) 98-0164731 (IRS Employer Identification No.) Suite 104A, Saffrey Square
